The opinion of the court was delivered by
Mason, J.:
Upon full consideration of the petition for a rehearing filed by the appellant the court adheres, to the decision already made. Attention is called, however, to two incorrect statements made in the original opinion. It was there said that there was evidence' that the lawyer who drew Mrs. Fairbank’s will had not previously been acquainted with her. This Should have been written, “had not previously been well acquainted with her.” His testimony was that he had known her “casually for some several years before her death, not more than a passing acquaintance until the matter of this will came up.” The correction is made in order that the statement may be accurate, but the-matter is not regarded as of any considerable importance; the trial court did not find that the lawyer was guilty of any. misconduct, nor is such finding to be implied from the setting aside of the will. In the original opinion it was also stated that there was evidence that Rudolph Fairbank had lived with his mother *493for the last few years of her life. There was testimony that during the period referred to he was at her home much of the time, that he “did the work,” “did the business of the family,” “carried the purse and handled the business”; that he was there a large part of the time; that he kept the lawn mowed and did the work outside. But the fair inference from the whole record seems to be that he did not actually make his home with her. .The trial court found that he lived with her, and this finding is complained of. It is evident from what has already been said that the matter was not vital.
The petition for a rehearing is denied.